Citation Nr: 0201691	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  99-20 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to service connection for residuals of a left 
foot injury.

Entitlement to service connection for a chronic respiratory 
condition, to include consideration as due to an undiagnosed 
illness. 

Entitlement to service connection for joint pain, swelling, 
and weakness of the lower extremities, bilateral, to include 
consideration as due to an undiagnosed illness. 

Entitlement to service connection for a gastrointestinal 
condition, claimed as irritable bowel syndrome, to include 
consideration as due to an undiagnosed illness. 

Entitlement to service connection for migraine and tension 
headaches, to include consideration as due to an undiagnosed 
illness. 

Entitlement to service connection for fatigue, to include 
consideration as due to an undiagnosed illness. 

Entitlement to service connection for a back disability, to 
include consideration as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The claimant served in the United States Naval Reserve from 
August 27, 1978, through August 27, 1995, including a period 
of active duty from January 2, 1991, through March 27, 1991, 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied service connection for the 
disabilities listed on the title page of this decision.  

The issue of service connection for a left wrist/forearm 
disorder, first raised at the appellant's March 2000 hearing, 
is referred to the RO for appropriate action.
There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet.App. 477 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107].  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The VCAA imposes certain duties on VA.  In this case, the 
record shows that the claimant was notified of the provisions 
of the VCAA by Supplemental Statement of the Case issued 
October 3, 2001.  The record further shows that all relevant 
evidence necessary for an equitable disposition of the 
instant appeal has been obtained by the RO, and that VA's 
duty of notification to the claimant of required information 
and evidence and its duty to assist her in obtaining all 
evidence necessary to substantiate her claims have been fully 
met.  The RO has obtained all available service medical 
records and all private and VA medical records identified by 
the claimant, and she has been afforded special VA 
examinations in February and September 1998, as well as a 
personal hearing in March 2000 before an RO Hearing Officer.  
The Board finds that the extensive development documented in 
the record indicates that there is no reasonable possibility 
that further assistance to the appellant will aid in 
substantiating her claims.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), governing reopening of previously and 
finally denied claims, the provisions of this final rule 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  As the instant 
appeal does not address the reopening of a previously and 
finally denied claim, the regulations pertaining to reopened 
claims are inapplicable to this appeal.  In general, where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist her in 
obtaining all evidence necessary to substantiate her claims 
have been fully met.  

2.  Each of the disabilities at issue has an established 
current medical diagnosis and none constitutes an undiagnosed 
illness due to the veteran's Gulf War service, as 
contemplated under the provisions of  38 U.S.C.A. §§ 1117 
(West Supp. 2001);  38 C.F.R. §§ 3.317 (2001). 

3.  A chronic respiratory disorder; joint pain, swelling, and 
weakness of the lower extremities, bilateral; a chronic 
gastrointestinal disorder; migraine and tension headaches; 
chronic fatigue; or a back disability were not demonstrated 
or diagnosed during active service; primary anemia; 
cardiovascular-renal disease, including hypertension; 
endocarditis, including all forms of heart valve disease; 
degenerative arthritis of the metatarsophalangeal joints, 
left knee, and lumbar vertebrae was not manifested during any 
applicable presumptive period; and no competent medical 
evidence has been submitted establishing a nexus between 
those conditions and the veteran's period of active service.  

4.  A nodule of the plantar fascia at the sole of the left 
foot, first demonstrated and diagnosed during the veteran's 
period of active service, remains intermittently symptomatic.  


CONCLUSIONS OF LAW

1.  As each of the disabilities at issue has an established 
current medical diagnosis, and none constitutes an 
undiagnosed illness due to the veteran's Gulf War service, 
the provisions pertaining to Gulf War service are 
inapplicable in this case.  38 U.S.C.A. §§ 1117 (West Supp. 
2001);  38 C.F.R. §§ 3.317 (2001). 

2.  A chronic respiratory disorder; joint pain, swelling, and 
weakness of the lower extremities, bilateral; a chronic 
gastrointestinal disorder; migraine and tension headaches; 
chronic fatigue; or a back disability were not incurred in or 
aggravated by active service, and the service incurrence of 
primary anemia; cardiovascular-renal disease, including 
hypertension; endocarditis, including all forms of heart 
valve disease; degenerative arthritis of the 
metatarsophalangeal joints, left knee, and lumbar vertebrae 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 5102, 5103, 5103A and 5107(a) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303(a), 3.307, 3.309(a) (2001). 

3.  A nodule of the plantar fascia at the sole of the left 
foot was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991 & Supp. 2001);  38 C.F.R. § 3.303(a) 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claimant contends that each of the disabilities at issue 
was incurred during her period of active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

I.  The Evidence

The appellant's original application for VA disability 
compensation benefits, received in December 1997, sought 
service connection for the disabilities shown on the title 
page of this decision.  The claimant cited treatment for a 
left foot injury at Fleet Hospital 6, Bahrain, from February 
to March 1991, and postservice treatment for unspecified 
conditions by a private physician.  The RO requested her 
complete service medical records from her period of Naval 
Reserve service, including the service medical records from 
her period of active duty from January 2, 1991, through March 
27, 1991, in the Southwest Asia theater of operations during 
the Persian Gulf War.  The RO further requested all private 
and VA medical records identified by the claimant, and 
notified her of the action taken. 

The claimant's Naval Reserve medical records show that on a 
reenlistment examination in January 1987, she cited a history 
of sinusitis, while examination disclosed no pertinent 
abnormalities of the spine or musculoskeletal system, upper 
or lower extremities, or respiratory or gastrointestinal 
system.  A June 1988 report of medical history again noted a 
history of sinusitis, while an annual medical examination in 
June 1988 disclosed no pertinent abnormalities of the spine 
or musculoskeletal system, upper or lower extremities, feet, 
or respiratory or gastrointestinal system.  A June 1989 
report of medical history again noted a history of sinusitis, 
as well as high or low blood pressure, while an annual 
medical examination in June 1989 disclosed no pertinent 
abnormalities of the spine or musculoskeletal system, upper 
or lower extremities, feet, or respiratory or 
gastrointestinal system.  In September 1990, the claimant 
denied having any defects which might restrict her 
performance on active duty.  A report of medical history 
completed on January 10, 1991, the day she entered active 
service, denied any medical history other than sinusitis and 
anemia, or any trauma or pathology since her last physical 
examination (June 1989).  

Service medical records from the claimant's period of active 
service show that on February 2, 1991, she was seen at Fleet 
Hospital 6, in Bahrain, with complaints of a painful knot on 
the bottom of her left foot of two weeks' duration.  Podiatry 
examination disclosed loss of the medial lateral arch, 
tenderness along the medial and central bands of the left 
plantar fascia, a palpable nodule at the proximal third of 
the plantar fascia with a small tender void proximal to the 
nodule, and no erythema, edema, fluctuance, or evidence of a 
wound.  The appellant noted that her symptoms were improving.  
The assessment was left plantar fasciitis, and a probable 
rupture of the left plantar fascia.  On subsequent podiatry 
clinic visits, the claimant continued to complain about her 
left foot, but noted that her symptoms were improving.  On 
February 12, 1991, the veteran complained of a stinging 
sensation in the bottom of her left foot.  Examination 
disclosed a reduction in the size of the nodule, with 
decreased sensation but no evidence of bruising or swelling.  
X-rays of the left foot revealed no pertinent abnormalities.  
An entry on February 19, 1991 noted the veteran's complaint 
of tenderness over the left foot nodule, while examination 
disclosed that the nodule was tender but reduced in size and 
very superficial, and the clinical assessment was 
"improved".  The claimant was examined at Fleet Hospital 6, 
Bahrain, at the time of her departure from the Persian Gulf 
area, and certified that she had no defects which would 
disqualify her from the performance of her duties, and she 
was found physically qualified for separation from active 
duty.  Medical records dated March 19, 1991, show that the 
claimant had no physical defects which might restrict her 
from the performance of her duties, and that she was 
qualified for separation from active duty.  It was noted that 
her complaints of foot pain has resolved spontaneously, with 
no sequelae.  She was released from active duty on March 27, 
1991.

Navy Reserve medical records dated in July 1991 show that the 
claimant reported that she had no physical defects which 
might restrict her performance on active duty, and that she 
had no injury or illness within the past 12 months which 
caused her to be absent from work for more than three 
consecutive days.  In April 1992, she certified that there 
had been no change in her physical condition since her last 
physical examination on July 13, 1991, and she was found 
physically qualified for active duty for training (ACDUTRA).  
In May 1992, she reported no change in her physical condition 
after completing a period of ACDUTRA.  In June 1992, the 
claimant reported that she had no physical defects which 
might restrict her performance on active duty, and that she 
had no injury or illness within the past 12 months which 
caused her to be absent from work for more than three 
consecutive days.  In March 1993, the claimant certified that 
there had been no change in her physical condition since her 
last physical examination on June 27, 1992, and she was found 
physically qualified for ACDUTRA.  Subsequently in March 
1993, she was found physically qualified for release from 
ACDUTRA.  In November 1993, the claimant complained of a 
shooting pain in her left arm after donating blood.  No 
redness was observed.  At the time of a quadrennial medical 
examination in May 1993, the claimant cited a history of 
sinusitis, while her physical examination 

disclosed no pertinent abnormalities of the spine or 
musculoskeletal system, upper or lower extremities, feet, or 
respiratory or gastrointestinal system.  In May 1994, the 
veteran was seen with a note from a physician stating that 
she had a class III sprain of the right ankle, and was placed 
on non-drill status.  In June 1994, a telephone call from 
that physician stated that the veteran would be able to 
return to drill status in September 1994.  In November 1994, 
the claimant was transferred to the inactive reserve, and her 
Naval Reserve medical record was closed. 

A VA chest X-ray in August 1994 showed that the lungs were 
clear and unremarkable, with blunting of the right 
costophrenic angle due to pleural thickening, and the 
mediastinal structures and bony thorax were unremarkable.  
The impression was minimal right pleural thickening, 
otherwise normal chest.  

Private treatment records from Memorial Hospital of 
Carbondale, dated in June 1994, show that the claimant was 
seen for bilateral ankle sprains.  A whole body bone scan 
disclosed no abnormal areas of increased or decreased 
radioactivity involving any part of the musculoskeletal 
system, and was within normal limits.  A chest X-ray in 
October 1995 disclosed no abnormalities of the heart, lungs, 
or pleura, no active cardiopulmonary pathology, and no 
changes since her prior chest X-ray in December 1994.  

A letter from a Nurse Practitioner showed that the claimant 
was seen in January 1995 for complaints of left wrist pain 
and swelling, with a normal examination, negative RA profile, 
and no abnormalities on X-ray, and treated with a cock-up 
splint at night, and with non-steroidal medications.  She was 
seen in October 1995 for complaints of a cough, shortness of 
breath, sternal pain, and decreased breath sounds, with an 
otherwise normal examination.  It was noted that a chest X-
ray in October 1995 disclosed no abnormalities of the heart, 
lungs, or pleura, no active cardiopulmonary pathology, and no 
changes since her prior chest X-ray in December 1994.  The 
claimant was treated with antibiotics for bronchitis, and her 
symptoms resolved by December 8, 1995.  She was seen for 
shortness of breath and a non-productive cough in May 1996, 
and treated for sinusitis.  She was again treated for 
sinusitis in September 1996, for bronchitis in November and 
December 

1996, and for sinusitis and allergic rhinitis in January, 
February and March 1997, and treated with nasal and pulmonary 
inhalers, antibiotics and antihistamines.  

A May 1996 X-ray of the claimant's left wrist taken at 
Memorial Hospital of Carbondale disclosed no fracture or 
dislocation, and no evidence of bone or joint abnormalities.  

Records of a VA Gulf War examination, dated in March 1997, 
cited the claimant's statement that she had no illness while 
in the Persian Gulf area, but after returning home had 
complaints of a left foot injury, hair loss, nervousness, 
back spasms for the last eight months, left wrist swelling, 
upset stomach, and coughing, as well as shortness of breath 
for the past three years.  It was noted that a plantar knot 
shown during service was now gone; that she had pain and 
swelling of the left wrist, with no history of trauma; that 
she had localized muscle spasms of the upper back and legs, 
without radiation; and that she complained of stomach 
distention after meals, but denied a smoking history or any 
history of asthma as a child.  An electrocardiogram disclosed 
a normal sinus rhythm, with ST & T wave abnormalities, and an 
echocardiogram showed mitral valve velocities suggestive of 
mild mitral regurgitation.  The impression was possible 
asthma and osteoarthritis.  

VA outpatient treatment records show that a chest X-ray in 
March 1997 disclosed no abnormalities, and was unchanged 
since her last chest X-ray in August 1994.  In April 1997, it 
was noted that the claimant had a stable, healthy appearance, 
with normal cardiovascular examination, no evidence of 
congestive heart failure, and no edema.  A mild swelling was 
noted over the left forearm, but not the wrist, with local 
tenderness but no redness.  A rheumatology consultation in 
April 1997 revealed areas of left forearm tenderness to 
palpation and swelling, without heat or rash, but examination 
was otherwise unremarkable.  It was noted that pulmonary 
function testing in April 1997 was normal; that testing for 
rheumatoid arthritis, lupus, and vasculitis was negative, and 
that the problem might be a drug reaction.  The claimant was 
noted to have elevated cholesterol, and diet was recommended.  

VA outpatient treatment records dated in May 1997 show that 
the appellant complained of dyspnea on exertion and green 
sputum, without fever, and was given nasal inhalers.  In July 
1997, the appellant complained of left foot pain and left 
ankle swelling, and offered a history of a torn ligament of 
the left foot during her Persian Gulf war service.  X-rays of 
the left foot in July 1997 revealed no bony, articular or 
soft tissue abnormalities, and the diagnosis was normal left 
foot.  In July 1997, swelling and tenderness was noted at the 
bottom of the left foot from heel to toes, and her left arm 
remained swollen dorsally, without other symptoms.  It was 
noted that she had allergy symptoms in February 1997.  
Examination was positive for a left plantar tendonitis and 
swelling in the left forearm, but was otherwise normal, and 
it was noted that laboratory tests were non-diagnostic.  It 
was further noted that her sinuses and allergies were 
currently doing well, and that her left forearm swelling of 
three months duration was unchanged.  Examination disclosed a 
linear swelling down the center of the sole of the left foot, 
with some puffiness over the medial border of the left foot 
and ankle.  The clinical assessment was swelling and pain of 
the left foot and left forearm, normal pulmonary function 
tests, with no airways obstruction, mild obesity with 
elevated cholesterol, and a history of hysterectomy.  

VA examinations of the claimant's spine, joints, muscles, 
feet, and respiratory and gastrointestinal system were 
conducted in February 1998.  The podiatry examination noted 
her complaints of intermittent pain, tenderness and cramping 
in the toes of the left foot once or twice a week, frequent 
swelling in the underfoot, especially after being on her feet 
all day, and a swelling under the left foot identified as 
"just muscular tissue", and relieved by getting off her 
feet and resting  She denied having flare-ups, and used no 
canes, crutches, or braces.  Examination revealed that she 
had a slight limp favoring the left leg, wore shoe supports 
made by a private physician, had a slight swelling in the 
arch area, left foot, and had bilateral flat feet, with no 
deformity of the toes.  She could squat fully, rise on her 
toes, rise on her heels, and walk across the room.  No 
hammertoe, high arch, claw deformity, or valgus or varus were 
found, the Achilles' tendon was in good alignment, and the 
mid-foot and forefoot were in good alignment.  A full range 
of motion was present 
in the ankles and feet, and there was no limitation of motion 
or function.  No callus formation or unusual shoe wear 
pattern was found, and there were no skin or vascular 
changes.  The diagnosis was flat feet, pain in the metatarsal 
area radiating into the second and third toe, with shoe 
supports due to flat feet.

The February 1998 VA musculoskeletal examination noted the 
claimant's statement that her right ankle was dislocated in 
1994 when her left knee gave away and she fell on the right 
foot; that her right ankle was placed in a splint; that she 
subsequently developed right ankle pain on descending stairs, 
with weakness, popping and crackling, as well as right ankle 
swelling after being on her feet for a prolonged period.  She 
denied any heat or redness in the right ankle, just weakness, 
pain, and stiffness, and denied flare-ups in the left knee or 
right ankle.  She further complained of left wrist pain on 
the ulnar aspect, beginning in 1992, with diminished grip, 
intermittent pain and stiffness, and that her left leg 
weakness was centered in the knee joint, with occasional 
giving way, most recently in December 1997.  She further 
stated that her right wrist and ankle symptoms had not caused 
any problems in her daily activity.  She further complained 
of muscle spasms in the back, beginning three or four years 
previously, and intermittent cramping in the lower calves, 
bilaterally, lasting varying periods and of varying severity, 
and relieved by sitting or lying down and taking Tylenol.  
She denied any limitation of function in her daily activities 
from her back and calf problems.  The claimant is right-
handed.

Examination of the left wrist revealed 1+ edema of the top of 
the left wrist, complaints of pain on rotation of the wrist, 
wrist dorsiflexion to 70 degrees and plantar flexion to 80 
degrees, radial deviation to 20 degrees, and ulnar deviation 
to 45 degrees, with complaints of pain.  Examination of the 
left knee disclosed full extension and full flexion to 140 
degrees, with no limitation of motion, no instability, and no 
popping or crepitus, and she was able to walk on heels and 
toes without difficulty.  Examination of the right ankle 
disclosed a full range of dorsiflexion to 20 degrees, and 
full plantarflexion to 45 degrees.  There were no findings of 
gait or functional limitations of the weight-bearing joints, 
and no objective evidence of pain on motion of any joint.  
Examination of the back and 
calves revealed no loss of tissue (atrophy), no scars or 
adhesions, and no tendon, bone or nerve damage.  Muscle 
strength was within normal limits, no muscle 
herniation was found, and she had a full range of motion of 
both legs, and no findings of limitation of function.  The 
diagnoses were history of dislocation of the 
right ankle and sprain, osteoarthritis; left wrist pain, 
especially on the ulnar side, with slight swelling, probable 
left wrist osteoarthritis; and left leg weakness, with 
buckling.  The examination of her back and lower legs was 
noted to be normal, and no diagnosis was provided.  

A VA respiratory examination cited the claimant's statement 
that she was in the Persian Gulf area from January to March 
1991, when the oil fields were burning, and that in 1995 she 
developed a chronic cough, intermittently productive, 
occasional exertional chest pain, and shortness of breath.  
She denied asthma and indicated that she was currently 
receiving no treatment for those complaints.  She further 
noted that she gained 20 pounds after returning from the 
Persian Gulf area, but none since early 1997.  Examination 
disclosed no kyphoscoliosis and no pectus excavatum.  Her 
chest was clear to auscultation and percussion, and expansion 
and palpation were within normal limits.  There was no 
evidence of underlying restrictive disease, no cor pulmonale, 
and no pulmonary hypertension, and pulmonary function testing 
was normal.  The diagnosis was normal respiratory 
examination.  

On VA examination of the spine, the veteran complained of 
worsening muscle spasms of the thoracic area of the back, 
beginning in 1966, with early morning stiffness, but denied 
current back pain or weakness and indicated that she was 
receiving no treatment for those complaints.  She denied 
flare-ups except after doing prolonged turning or bending, 
and muscle spasms of the right and left thoracic area and the 
upper lumbar area were noted on examination but relieved by 
stretching.  She related that her muscle spasms were 
intermittent, sometimes occurring several times in one day, 
then not recurring for a month, and denied any limitation of 
activity or function.  Examination disclosed that the 
musculature of the back was normal, there were no postural 
abnormalities or deformities and no neurological 
abnormalities, and she denied any weakness of the back.  
Forward 
flexion was accomplished to 90 degrees, extension to 30 
degrees, right and left lateral bending and rotation was full 
and complete, bilaterally, with lower thoracic and lumbar 
muscle spasm and complaints of pain at 30 degrees on rotation 
but not on lateral bending.  The examiner noted that she had 
a full range of motion of the spine.  The diagnosis was 
muscle spasms of the lower thoracic and upper lumbar area on 
rotation of the spine.  

A February 1998 VA gastrointestinal examination cited the 
veteran's complaints of intermittent and occasional upper 
mid-abdominal tenderness, pain and cramping, beginning in 
1997, not correlated with food or other activities, and not 
manifested by nausea, vomiting, hematemesis, or melena.  She 
denied any circulatory disturbance after meals or 
hypoglycemic reactions, but noted liquid stools after meals 
once or twice a day, diagnosed by her private physician as 
irritable bowel syndrome, and responding to medication.  She 
had not had an endoscopic examination or work-up.  She 
weighed 190 pounds, and related that she gained 20 pounds in 
1995, but none since.  Examination revealed no signs of 
anemia.  The diagnosis was irritable bowel syndrome.  

VA outpatient treatment records dated in April 1998 cited the 
veteran's statement that left wrist pain was improving, while 
her left foot complaints remained unchanged.  Examination 
revealed some remaining left wrist puffiness, but no signs of 
acute inflammation, and obesity.  Her laboratory tests were 
normal except for elevated cholesterol, and she declined 
referral for diet program.  The assessment was benign 
swelling of the left forearm, cause unknown, and left plantar 
fasciitis.  

By RO letter of May 27, 1998, the claimant was informed of 
the medical evidence needed to evaluate claims for 
undiagnosed illnesses, and that she should submit all 
evidence, both medical and nonmedical, from her period of 
Persian Gulf War service and subsequent to that service.  

Private treatment records from Grand Tower Health Clinic, 
dated in May 1998, cited the veteran's complaints of 
epigastric pain, diagnosed as gastroesophageal reflux disease 
(GERD), and left foot pain, with swelling of the sole of the 
foot, while an entry in August 1998 cited complaints of nasal 
congestion, diagnosed as sinusitis.  She was seen in October 
1998 for complaints of a cough and decreased energy, 
diagnosed as an upper respiratory infection, and in November 
1998, she complained of intermittent dizziness, headaches and 
stress over the weekend because of illness in a grandchild, 
diagnosed as headaches, dizziness, and increased blood 
pressure.  In January 1999, she complained of redness and 
itching of the eyes and eyelids, diagnosed as allergic 
rhinitis.  Her complaints of epigastric pain, without 
vomiting, radiation, diarrhea, or constipation, were 
diagnosed in January and February 1999 as gastritis and GERD, 
while laboratory tests revealed h. pylori.  A January 1999 
abdominal sonogram was unremarkable, while a February 1999 
report of diagnostic imaging to rule out gallbladder disease 
disclosed only normal findings.  Complaints related to GERD 
and h. pylori were again noted in March 1999, and she was 
shown to have headaches and dizziness in March 1999 following 
the sudden onset of elevated blood pressure.  Laboratory 
tests were within normal limits.  

Private treatment records from Southern Illinois Foot and 
Ankle Clinic, dated in June 1998, show that the appellant was 
seen for an upset stomach, for swelling and discomfort at the 
bottom of the left foot, which she described as injured while 
climbing stairs in the Navy, and for bilateral ankle 
swelling, and she was treated with anti-inflammatories and 
orthotics.  Examination noted complaints of arch pain in the 
left foot, pain at the posterior tibialis tendon, with a 3+ 
inversion on the left, 4+ on the right, and bilateral flat 
foot when standing.  The remainder of the examination was 
normal.  The assessment was posterior tibialis dysfunction, 
tendinitis, pes planus, and plantar fasciitis, with pain at 
the insertion of the tibialis.  

Lay statements from associates of the claimant, dated in July 
1998, variously asserted that the veteran had declined 
employment as a cook's helper at a senior center because of 
trouble with her feet and legs; that she never complained of 
health problems prior to her Persian Gulf war service, but 
complained of joint pain, dizzy spells, respiratory problems 
and her legs and feet giving out following her return; and 
that she has swelling in her lower legs and wrists, with 
erratic walking.

In September 1998, the claimant was afforded additional VA 
musculoskeletal, neurologic and psychiatric examinations.  
The report of musculoskeletal examination cited her 
complaints of shooting pain, swelling, and lack of endurance 
in the left wrist of varying duration, inability to do heavy 
lifting or pushing or pulling, diminished grip strength, and 
difficulty in pushing herself out of a chair unless she makes 
a fist, but without left wrist locking.  She indicated that 
she occasionally wears a splint on the left wrist, but had 
not worn it for eight or nine months.  She further complained 
of pain and swelling above her left lateral knee, with 
transient numbness resulting from pressure to this area, 
numbness of the upper thigh, and lack of endurance in the 
left leg.  She described left wrist flare-ups, with pain of 9 
on a 1-10 scale, relieved by BC powder and rest.  She offered 
a history of ankle sprains in an automobile accident in 1993, 
with use of crutches, but denied having otherwise used a 
brace, cane, crutches, or corrective shoes.  

Examination disclosed full left knee extension and full 
flexion to 140 degrees, while left wrist dorsiflexion was to 
70 degrees, and palmar flexion was to 80 degrees, with radial 
deviation to 20 degrees and ulnar deviation to 45 degrees.  
The circumference of the right and left wrists was 15.34 cms. 
and 16 cms., respectively, while circumference of the right 
and left wrists at a point half an inch above the wrists was 
17 cms. and 17.4 cms., respectively.  X-rays of the left knee 
revealed mild spurring along the posterior-superior patella 
margins, while X-rays of the lumbar spine disclosed six 
lumbar vertebrae, with degenerative spurring along the 
anterior margins, possibly causing the numbness of the leg.  
The diagnoses included pain and soft tissue swelling in the 
left wrist, a swollen lateral left knee, numbness and 
tingling in the left thigh, with a full range of motion in 
the left wrist and left knee.  

On VA neurological examination in September 1998, the 
claimant stated that she was tired and fatigued after 
returning home from the Persian Gulf because she was 
babysitting three grandchildren, but currently gets six to 
eight hours sleep each night, starting at 10:30 or 11:00 p.m.  
She further complained of shortness of breath, diagnosed as 
asthma, requiring the use of inhalers.  She further 
complained of headaches in the temporal area, lasting several 
hours, and indicated that if she failed to take anything for 
it, the headaches worsened, with accompanying nausea, 
vomiting, and blurred vision, requiring that she lie down.  
However, she further related that her headaches were relieved 
by BC powder; that the nausea and vomiting has ceased; and 
that she had not experienced nausea or vomiting for a year.  
She stated that she was bothered by light, but not noise, 
when having headaches.  She further complained of her eyelids 
twitching about every second month, of occasional hand 
tremor, of dizziness three times a week over the past year, 
of stumbling for the last several months, and of left side 
weakness, with occasional falling.  Examination disclosed 
that Romberg's test was negative, heel-to-shin testing was 
normal; and fine motor coordination was normal.  She declined 
to toe walk because of claimed bone spurs on the metatarsal 
areas of both feet.  There were no objective clinical 
findings of stumbling or of hand tremors, and no clinical 
findings of left-sided weakness.  The pertinent diagnoses 
were migraine headaches; tension-type headaches; and 
bilateral tics of the eyelids every other month, 
spontaneously resolving.  

The September 1998 report of VA psychiatric examination cited 
the claimant's statement that she had no psychiatric or 
mental complaints, and that she denied any previous 
psychiatric or mental health treatment, while the examiner 
indicated that she was being examined due to her complaints 
of fatigue.  The claimant stated that she was not working, 
and considers herself a housewife.  She related that she 
served in the Navy Reserve, served in the Persian Gulf area 
from January to March 1991, and left the Navy Reserve in 
August 1995.  She stated that she kept busy doing housework, 
visiting her children and grandchildren, and working on 
crafts, while noting some back, knee and foot pain, swelling 
of the arms, and respiratory problems.  She related that she 
had a good marriage and a good relationship with her husband 
and children, enjoys her life as a housewife, enjoys working 
on crafts, and enjoys socializing with her friends.  She had 
no complaints of mood, appetite or sleep disturbance, no 
complaints of any emotional or mental symptoms, and denied 
any depression, anxiety, or thought disorder, but noted some 
generalized fatigue since returning from active duty.  She 
noted that she sometimes was startled by the sound of a 
strange alarm clock, as when staying at hotels, but has not 
been particularly disturbed by this in recent years.  She 
denied any other symptoms, including symptoms even remotely 
connected to post-traumatic stress disorder.  Mental status 
examination was normal in all respects, and no evidence of 
pathology was found.  The examiner stated that the claimant 
had no symptoms of any mental or emotional problems.  

VA outpatient treatment records dated in October 1998 noted 
the appellant's complaints of intermittent sinusitis and a 
chest cold, without fever.  The assessment was upper 
respiratory infection, chronic backache, obesity and elevated 
cholesterol.  In April 1999, she complained of epigastric 
pain treated in February 1999, and diagnosed as h. pylori.  
She related that she had experienced no respiratory problems.  
Her cholesterol has come down, but she had gained eight 
pounds.  Examination revealed moderate obesity, improved 
cholesterol, chronic back pain, improved, and recurrent 
respiratory infections, improved.  A chest X-ray in October 
1998 disclosed no abnormalities, and sinus x-rays disclosed 
no abnormalities, no mucosal thickening of the soft tissues, 
and the nasal fossa appeared intact.  

Private treatment records of the claimant from Memorial 
Hospital of Carbondale show that a May 1999 X-ray of her left 
knee disclosed no fracture or dislocation, and no evidence of 
bone or joint abnormalities.  Magnetic resonance imaging 
(MRI) of the left knee in May 1999 revealed a small joint 
effusion, while the medial and lateral meniscus and the 
posterior and cruciate ligaments appeared normal and intact.  
The bony structures and quadriceps patella tendon were 
normal, and there was no evidence of a soft tissue mass.  In 
July 1999, she complained of pain, swelling and giving way of 
the left knee for over one year, and ongoing pain and 
swelling on the dorsum of the left wrist, with no limitation 
of wrist or finger motion and no history of trauma.  
Examination of the left wrist disclosed enlargement as 
compared to the right, with what appeared to be lipoma in 
that area, as well as tendinitis of the left elbow.  She 
noted a steroid injection in the left knee in May 1999, 
without relief, and offered a history of right ankle injuries 
in 1993 from falling down stairs and an automobile accident.  
Review of the MRI disclosed problems in the patellofemoral 
area due to misalignment of the patella, with no evidence of 
other abnormalities, and a diagnostic arthroscopy was 
scheduled.  

In July 1999, the claimant underwent a diagnostic arthroscopy 
for an internal derangement of the left knee at Memorial 
Hospital of Carbondale, with operative findings of 
degenerative joint disease of the left medial and lateral 
tibial plateau, and a laterally riding patella.  A large 
depression in the weight-bearing surface of the medial tibial 
plateau was seen, a piece of loose medial femoral condyle 
cartilage was resected, and a resection of the plica 
semilunaris was performed.  She did well postoperatively.  In 
August 1999, she reported tenderness and a little knot on the 
plantar aspect of the left foot, but the examiner was unable 
to find it.  Palpation of the area suggested that it might be 
a very small plantar fasciitis nodule over the distal aspect 
of the medial side of the plantar fascia.  She reported no 
pain in the left knee joint.  Records dated in August 1999 
diagnosed degenerative joint disease of the 
metatarsophalangeal joints, and in September 1999, a large 
effusion and tightness of the left knee was seen, without 
thrombophlebitis or infection, and treated with Prednisone.  
Left knee swelling was also noted in October 1999.  

A personal hearing was held in March 2000 before an RO 
Hearing Officer.  The claimant testified as to her inservice 
injury to the left foot while at Fort Dix, New Jersey, with 
swelling and a pea-sized knot on the bottom of her foot, and 
her subsequent treatment for that disorder at the podiatry 
clinic at Fleet Hospital 6 in Bahrain.  She related that 
following treatment, her symptoms were completely gone, but 
noted that the swelling returned; and that it sometimes goes 
away but returns, and is there most of the time.  She 
complained of shortness of breath and a cough, with 
occasional use of an inhaler, and indicated that a Nurse 
Practitioner told her that her condition was "close to 
asthma."  She recalled that she was diagnosed with 
bronchitis in about December 1994, and given an inhaler, and 
that her symptoms improved to the point that she discontinued 
the use of inhalers after six months.  She testified that 
while on active duty she worked in the ICU close to the 
generators, and that she was in the Persian Gulf area when 
oil field fires were burning.  She further complained of left 
wrist, left knee, and left ankle swelling and pain, and left 
leg weakness, with negative findings on X-rays and MRI scans 
of the wrist and knee.  She dated the onset of left wrist 
pain to 1994, left knee swelling and pain to 1996, and 
related that ankle symptoms had started in the last three 
months, and indicated that she had left knee surgery at 
Carbondale Memorial Hospital.  She further dated the onset of 
stomach complaints to 1995 or 1996, but noted that her 
stomach condition had improved and that she was no longer 
taking medication for that condition.  She related that her 
headache problems had started in about 1994, and that she 
took medication and sometimes goes to bed.  She further 
related that she was tired all the time, and has to sit down, 
rest, and regain her energy after walking or shopping for an 
hour.  She dated the onset of muscle spasms of the mid-back 
to around 1995 or 1996, with occasional difficulty in getting 
comfortable at night, but denied low back pain, and suggested 
that her back spasms were related to her degenerative bone 
spurs of the back.  The claimant's husband  stated that she 
had experienced multiple problems since serving on active 
duty, and that she took various medications for her problems.  
Additional evidence that was entered into the record 
following the hearing has been described.  A transcript of 
the testimony is of record.  

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001);  
38 C.F.R. § 3.303(a) (2001).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, including arthritis, when such is manifested to 
a compensable degree within a year after separation from 
active duty.  38 C.F.R. §§ 3.307, 3.309(a) (2001).  

In addition, service connection may be granted for disease or 
injury which was incurred or aggravated while performing 
active duty for training or for injury incurred while 
performing inactive duty for training.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 1991 & Supp. 2001).  Active 
duty for training is not considered active duty unless 
service connection is granted for a condition incurred in or 
aggravated during a period of active duty for training.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2001).

If a condition noted during service is not shown to be 
chronic, then continuity of symptomatology after service 
generally is required for service connection.  38 C.F.R. § 
3.303(b) (2001).  The chronicity provision of  38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary. . . .  [m]anifestation of 
lesions or symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period will establish 
preservice existence thereof.  38 C.F.R. § 3.303(c) (2001).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

VA shall pay compensation in accordance with Chapter 11 of 
Title 38 United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms involving the 
respiratory system (upper or lower),  provided that such 
disability: (i) Became manifest during either active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006; and (ii) 
By history, physical, examination, or laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117 (West Supp. 2001);  38 C.F.R. § 3.317 (2001). 

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that at that time 
there was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35702-35710 
(July 6, 2000), and 66 Fed. R eg. 58784-58785 (Nov. 23, 
2001).

The Board has the duty to assess the credibility and weight 
to be given to the evidence, but must provide reasons and 
bases for rejecting critical evidence, expert or otherwise.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997);  
Gilbert v. Derwinski,  1 Vet. App. 49, 58 (1990);  Wood v. 
Derwinski,  1 Vet. App. 190, 193 (1991).  However, the Court 
has held in numerous opinions that the BVA may not refute the 
expert medical conclusions in the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet.App.171, 175 (1991).  

As a preliminary matter, the Board must determine whether the 
appellant, a Gulf War veteran, has submitted objective 
indications of chronic disability which result from one or 
more signs or symptoms which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Gulf War, or to a degree of 10 percent not later 
than December 31, 2006, and by history, physical examination, 
and laboratory tests it cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. §§ 1117 (West Supp. 2001);  
38 C.F.R. §§ 3.317 (2001).  
The disabilities at issue in this case include a respiratory 
condition (upper or lower); joint pain, swelling, and 
weakness of the lower extremities, bilateral; a 
gastrointestinal condition, claimed as irritable bowel 
syndrome; migraine and tension headaches; fatigue; and a back 
disability.  The claim for direct service connection for a 
disability of the sole of the left foot, diagnosed as plantar 
fasciitis, is addressed later in this decision.  

The claimant's Naval Reserve medical records show that in 
January 1987, June 1988, June 1989, January 1991, and May 
1993, she cited a history of sinusitis.  Postservice private 
treatment records show that she was diagnosed and treated in 
May 1993 for bronchitis, in May and September 1996 for 
sinusitis, in November and December 1996 for bronchitis, and 
in January, February and March 1997 for conditions diagnosed 
as sinusitis and allergic rhinitis.  She was shown to have 
symptoms of allergy in February 1997, and was diagnosed with 
sinusitis in August 1998, with an upper respiratory infection 
in October 1998, allergic rhinitis in January 1999, an upper 
respiratory infection in October 1998, and allergic rhinitis 
in January 1999.  The Board notes that bronchitis, sinusitis, 
allergic rhinitis, and upper respiratory infections are each 
valid medical diagnoses, and that the veteran's respiratory 
complaints are not undiagnosed illnesses.  

The medical record further shows that the veteran's joint 
pain, swelling, and weakness of the lower extremities, 
bilateral, was diagnosed in May 1994 as a Class III sprain of 
the right ankle, and in June 1994 as bilateral ankle sprains, 
while she has further cited a right ankle dislocation in 
1994, with subsequent pain, weakness, popping and crackling, 
and swelling of the right ankle, diagnosed as history of 
dislocation of the right ankle and sprain, and 
osteoarthritis.  Bilateral pes planus was first diagnosed in 
February 1998, and degenerative joint disease of the 
metatarsophalangeal joints was initially diagnosed in August 
1999.  Complaints of left leg weakness and buckling shown on 
VA examination in February 1998 was subsequently diagnosed in 
June 1998 as posterior tibialis dysfunction and tendinitis, 
and in July 1999 as internal derangement of the left knee, 
and degenerative joint disease of the left medial and lateral 
tibial plateau and a laterally riding patella.  In addition, 
the veteran's complaints of leg weakness and tingling has 
been associated with her degenerative spurring of the lumbar 
vertebrae.  The Board notes that diagnoses of bilateral ankle 
sprains, right ankle dislocation and sprain, posterior 
tibialis dysfunction, tendinitis, internal derangement of the 
knee, osteoarthritis of the right ankle, degenerative joint 
disease of the left medial and lateral tibial plateau, and a 
laterally riding patella are each valid diagnoses, and that 
the claimant's joint pain, swelling, and weakness of the 
lower extremities are not undiagnosed illnesses.  

The veteran's complaints of gastrointestinal disorders have 
been diagnosed as gastroesophageal reflux disease (GERD), as 
gastritis, as irritable bowel syndrome, and as h. pylori, 
each of which is a valid medical diagnosis.  Her 
gastrointestinal symptoms are not an undiagnosed illness. 

The claimant's complaints of headaches have been diagnosed as 
migraine and tension headaches, each of which is a valid 
medical diagnosis.  Her migraine and tension headaches are 
not undiagnosed illnesses.  

With respect to the veteran's complaints and symptoms of a 
back and lower extremity disabilities, the record shows that 
the veteran has cited a history of bilateral ankle sprains in 
an automobile accident in 1993, and has offered a history of 
right ankle injuries in 1993 from falling down stairs and an 
automobile accident.  A VA Gulf War examination in March 1997 
cited the claimant's complaints of back spasms for the last 
eight months, and localized muscle spasms of the upper back 
and legs were found.  VA examinations in February 1998 
diagnosed flat feet with pain in the metatarsal area 
radiating into the second and third toes.  Her complaints of 
muscle spasms in the back, beginning three or four years 
previously, with intermittent cramping in the lower calves, 
bilaterally; pain and swelling above her left lateral knee, 
with transient numbness, lack of endurance in the left leg 
and numbness of the upper thigh, were described as chronic 
backache in October 1998 and in April 1999, and were 
diagnosed in August 1998 as degenerative joint disease of the 
metatarsophalangeal joints, shown by X-ray, while X-rays of 
the left knee and lumbar spine in September 1998 revealed 
mild spurring along the posterior-superior patella margins, 
and six lumbar vertebrae, with degenerative spurring along 
the anterior margins, causing the numbness and tingling in 
the left thigh and knee.  The Board finds that diagnoses of 
bilateral pes planus, degenerative joint disease of the 
metatarsophalangeal joints, degenerative spurring along the 
posterior-superior patella margins, and degenerative spurring 
along the anterior margins of the lumbar vertebrae, with 
associated numbness and tingling, are valid medical 
diagnoses, and that the appellant's muscle spasms, pain, 
weakness, numbness, and her tingling in the back and lower 
extremities are not undiagnosed illnesses.  

As to the veteran's claim for service connection for fatigue 
as an undiagnosed illness, the record shows that the 
veteran's only complaint has been a "generalized fatigue" 
since returning from the Persian Gulf area.  However, on VA 
neurological examination in September 1998, the claimant 
explained that she was tired and fatigued after returning 
home from the Persian Gulf because she was keeping house as 
well as babysitting three grandchildren.  That examination 
report further cited the claimant's statement that she had no 
psychiatric or mental complaints; that she denied any 
previous psychiatric or mental health treatment; and that she 
currently gets six to eight hours sleep each night, starting 
at 10:30 or 11:00 p.m.  The claimant further stated that she 
was not working, and considers herself a housewife, and that 
she kept busy doing housework, visiting her children and 
grandchildren, and working on crafts.  She further related 
that she has a good marriage and a good relationship with her 
husband and children, enjoys her life as a housewife, enjoys 
working on crafts, and enjoys socializing with her friends, 
and had no complaints of mood, appetite or sleep disturbance, 
no complaints of any emotional or mental symptoms, and denied 
any depression, anxiety, or thought disorder.  While she 
testified at her personal hearing that she was tired all the 
time, and has to sit down, rest, and regain her energy after 
walking or shopping for an hour, the record discloses that 
she has respiratory and musculoskeletal problems; that she 
gained 20 pounds after returning from the Persian Gulf Area; 
that she is obese; and that she has echocardiogram findings 
of probable mitral valve regurgitation.  

The Board finds that the veteran's described activities since 
returning from the Persian Gulf war do not demonstrate a 
chronic illness manifested by fatigue.  Rather, her 
activities show that she is active and involved in all areas 
of her life; that she keeps house and baby-sits her 
grandchildren; that she keeps busy doing housework, visiting 
her children and grandchildren, working on crafts, and 
socializing with her friends, and that she is able to walk 
and shop for a period of one hour at a time before stopping 
and resting.  The fact that the claimant has to sit down, 
rest, and regain her energy after walking or shopping for an 
hour does not, in the Board's judgment, establish a chronic 
illness manifested by fatigue, given her current overall 
medical condition.  In addition, she denies mood, appetite or 
sleep disturbance, emotional or mental symptoms, or 
depression, anxiety, or thought disorder, and there is no 
diagnosis of a psychiatric disability or of chronic fatigue.  
Based upon the medical and other evidence of record, the 
Board finds that the appellant does not manifest one or more 
signs or symptoms of a chronic fatigue syndrome, and that 
none has been shown to a degree of 10 percent since service 
separation.  

As each of the disabilities at issue and their associated 
symptomatology has an established current medical diagnosis, 
and none constitutes an undiagnosed illness due to the 
veteran's Gulf War service, the provisions of  38 U.S.C.A. 
§ 1117 (West Supp. 2001) and  38 C.F.R. § 3.317 (2001) are 
inapplicable to those disabilities.  38 U.S.C.A. § 1117 (West 
Supp. 2001);  38 C.F.R. § 3.317 (2001).  

As a result of that determination, these claims must be 
reviewed under the provisions of VA law and regulations 
governing the allowance of service connection for 
disabilities incurred in or aggravated by active service, or 
by active or inactive duty for training, including 
consideration of any applicable presumptive periods.  The 
Board notes that the claimant has not contended that any of 
her claimed disabilities were incurred in or aggravated by 
active duty for training or inactive duty training, but 
alleges that all were incurred during her period of active 
duty.  

However, the lay and medical evidence of record does not 
establish the clinical presence of a chronic respiratory 
condition; joint pain, swelling, and weakness of the lower 
extremities, bilateral; a chronic gastrointestinal condition; 
chronic migraine and tension headaches; chronic fatigue; or a 
chronic back disability during the appellant's period of 
active service, and no inservice symptomatology or treatment 
for such disabilities is claimed.  In addition, primary 
anemia; cardiovascular-renal disease, including hypertension; 
endocarditis, including all forms of heart valve disease; or 
degenerative arthritis of the metatarsophalangeal joints, 
left knee, and lumbar vertebrae were not shown during any 
applicable presumptive period.  Further, her Navy Reserve 
medical records following separation from active service show 
that she no reported pertinent abnormalities of the spine or 
musculoskeletal system, upper or lower extremities, feet, or 
respiratory or gastrointestinal system.  

To the same point, the claimant has acknowledged that she 
sustained a Class III ankle sprain in bilateral ankle sprains 
and a dislocation of the right ankle in 1993 and 1994; that 
she experienced the onset of left wrist pain in 1994, 
headache problems in about 1994, stomach complaints in 1995 
or 1996, left knee swelling and pain in 1996, and muscle 
spasms of the mid-back to around 1995 or 1996, all a minimum 
of two years after final service separation.  Further, the 
appellant has submitted no competent medical evidence which 
links or relates any of the claimed disabilities to her 
period of active service, or to any incident or injury during 
active service.  While the VCAA provides for an examination 
and medical opinion, in the absence of any complaint, 
treatment, finding, or diagnosis of any of the claimed 
disabilities during active service, there is no factual 
predicate upon which to base such an opinion.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for a 
respiratory condition; for joint pain, swelling, and weakness 
of the lower extremities, bilateral; for a gastrointestinal 
condition; for migraine and tension headaches; for fatigue; 
and for a low back disability, including degenerative 
arthritis of the metatarsophalangeal joint, left knee, and 
lumbar spine, is not warranted on a direct or presumptive 
basis. 

The Board has also considered the appellant's claim for 
direct service connection for a left foot disability.  The 
record shows that the claimant was first seen for complaints 
of a painful knot on the bottom of her left foot on February 
2, 1991, and related that she had injured her foot running up 
stairs at Fort Dix, New Jersey, in mid-January 1991.  
Examination disclosed a palpable nodule at the proximal third 
of the plantar fascia with a small tender void proximal to 
the nodule, assessed as left plantar fasciitis, and a 
probable rupture of the left plantar fascia.  X-rays of the 
left foot revealed no pertinent abnormalities.  An entry on 
February 19, 1991 noted that the nodule was tender but 
reduced in size and very superficial, while an entry on March 
19, 1991, showed that her complaints of foot pain have 
resolved spontaneously, with no sequelae.  However, at her 
personal hearing held in March 2000, the claimant testified 
as to her inservice injury with swelling and a pea-sized knot 
on the bottom of her foot, and that following treatment her 
symptoms were completely gone, but noted that the swelling 
returned; and that it sometimes goes away but returns, and is 
there most of the time.  In March 1997, it was noted that a 
plantar knot shown during service was now gone, and X-rays of 
the left foot in July 1997 revealed no bony, articular or 
soft tissue abnormalities.  However, swelling and tenderness 
was noted at the bottom of the left foot from heel to toes, 
and examination was positive for a left plantar tendonitis.  
VA outpatient treatment records dated in April 1998 noted a 
left plantar fasciitis.  In August 1999, she reported 
tenderness and a little knot on the plantar aspect of the 
left foot, but the examiner was unable to find it.  Palpation 
of the area suggested that it might be a very small plantar 
fasciitis nodule over the distal aspect of the medial side of 
the plantar fascia.  Based upon the foregoing citation of the 
medical evidence, and for the reasons and bases stated, the 
Board finds that direct service connection for residuals of a 
plantar fasciitis nodule of the left foot is warranted.  
Accordingly, service connection for that disability is 
granted.  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to service connection for residuals of a left 
foot injury is granted.

Entitlement to service connection for a respiratory 
condition, to include consideration as due to an undiagnosed 
illness, is denied. 

Entitlement to service connection for joint pain, swelling, 
and weakness of the lower extremities, bilateral, to include 
consideration as due to an undiagnosed illness, is denied. 

Entitlement to service connection for a gastrointestinal 
condition, claimed as irritable bowel syndrome, to include 
consideration as due to an undiagnosed illness, is denied. 

Entitlement to service connection for migraine and tension 
headaches, to include consideration as due to an undiagnosed 
illness, is denied. 

Entitlement to service connection for fatigue, to include 
consideration as due to an undiagnosed illness, is denied. 

Entitlement to service connection for a low back disability, 
to include consideration as due to an undiagnosed illness, is 
denied. 



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



